                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        TROY WALKER,                                     Case No. 15-cv-03772-JST
                                                           Plaintiff,
                                   8
                                                                                             ORDER LIFTING STAY AND ORDER
                                                    v.                                       GRANTING IN PART AND DENYING
                                   9
                                                                                             IN PART MOTION TO DISMISS
                                  10        B&G FOODS, INC., et al.,
                                                                                             Re: ECF No. 14
                                                           Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13              At the June 12, 2019 case management conference, Defendants’ counsel asked the Court to

                                  14   rule on outstanding aspects of Defendants’ motion to dismiss, ECF No. 14. The Court stated that

                                  15   it would set the matter for hearing. However, upon review of the parties’ briefs, and pursuant to

                                  16   Federal Rule of Civil Procedure 78(b) and Civil Local Rule 7-1(b), the Court finds the matter

                                  17   suitable for disposition without oral argument. The Court will grant the motion in part and deny it

                                  18   in part.

                                  19   I.         BACKGROUND

                                  20              In this putative class action, Plaintiff Troy Walker contends that Defendants B&G Foods,

                                  21   Inc., and B&G Foods North America, Inc. unlawfully marketed and sold taco shells that contain

                                  22   partially hydrogenated oils (“PHOs”). The complaint asserts seven claims for relief: (1) violation

                                  23   of California’s Unfair Competition Law, Cal. Bus. & Prof. Code § 17200, “Unlawful Prong”;

                                  24   (2) violation of California’s Unfair Competition Law, “Fraudulent Prong”; (3) violation of

                                  25   California’s Unfair Competition Law, “Unfair Prong”; (4) violation of California’s False

                                  26   Advertising Law, Cal. Bus. & Prof. Code § 17500; (5) violation of California’s Consumer Legal

                                  27   Remedies Act, Cal. Civ. Code § 1750; (6) breach of express warranty; and (7) breach of the

                                  28   implied warranty of merchantability. ECF No. 1 at 24-32.
                                   1          As the Court previously explained:

                                   2                  Plaintiff’s claims can be divided into mislabeling claims and use
                                                      claims. Plaintiff’s mislabeling claims (claims I, II, IV, V, and VI)
                                   3                  allege that Defendants’ taco shells were mislabeled because the
                                                      packaging stated “0g Trans Fat!” when, in fact, Defendants’ taco
                                   4                  shells contained trans fat. Plaintiff’s use claims (claims III and VII)
                                                      contend that the inclusion of trans fat in Defendants’ taco shells
                                   5                  renders them “not fit for their ordinary purpose” and that the harm
                                                      caused by the inclusion of trans fat in the taco shells “outweighs any
                                   6                  conceivable benefit of such conduct.” ECF No. 1 ¶¶ 156, 183.
                                   7   ECF No. 42 at 4 (footnote omitted). The Court dismissed the mislabeling claims with prejudice as

                                   8   preempted by the federal Nutrition Labeling and Education Act. Id. at 4-6, 11. The Court then

                                   9   concluded that Walker has standing to pursue his use claims, including standing to pursue

                                  10   injunctive relief. Id. at 7-8. However, the Court stayed consideration of those claims under the

                                  11   primary jurisdiction doctrine, pending the Food and Drug Administration’s “determination of the

                                  12   food additive status of trans fats.” Id. at 8-12. The Court ordered the parties to file a joint
Northern District of California
 United States District Court




                                  13   statement, “[w]ithin 14 days of the FDA’s determination of any petition ‘seek[ing] food additive

                                  14   approval for one or more specific uses of PHOs,’ 80 Fed. Reg. 34650, 34651, . . .setting forth their

                                  15   respective positions on the effect of the FDA’s determination on Plaintiff’s remaining claims and

                                  16   recommending a further schedule.” Id. at 12 (second alteration in original).

                                  17          The parties agree that the FDA issued a relevant determination on May 21, 2018. ECF No.

                                  18   52 at 2; ECF No. 55 at 3. The parties did not file the required joint statement within 14 days, and

                                  19   it was not until nearly one year later – on May 13, 2019 – that Walker filed a unilateral statement

                                  20   requesting that the Court lift the stay and grant leave to file an amended complaint. ECF No. 52.

                                  21   The Court set this matter for a June 12, 2019 case management conference. ECF No. 54. At that

                                  22   time, Defendants requested that the Court rule on the outstanding issues from its original motion

                                  23   to dismiss, ECF No. 14.

                                  24          Two substantive issues remain to be resolved: whether Walker’s implied warranty of

                                  25   merchantability claim should be dismissed, and whether the class claims should be dismissed

                                  26   “because Plaintiff has not alleged any facts showing that the class is ascertainable. In specific,

                                  27   Plaintiff has not alleged any plausible way to identify who would be in the class.” ECF No. 14-1

                                  28   at 35-38. Defendants also ask the Court to order Walker to show cause as to why sanctions should
                                                                                          2
                                   1   not be imposed under Federal Rule of Civil Procedure 11(c)(3). Id. at 38-39.

                                   2   II.    DISCUSSION

                                   3          A.      Implied Warranty of Merchantability

                                   4          Walker contends that Defendants breached the implied warranty of merchantability by

                                   5   selling goods that are not “fit for the ordinary purposes for which such goods are used.” Cal.

                                   6   Com. Code § 2314(2)(c); see ECF No. 21 at 13. In particular, he asserts that the presence of

                                   7   PHOs in the taco shells at issue renders them unfit for human consumption.

                                   8          “[A] breach of the implied warranty of merchantability means the product did not possess

                                   9   even the most basic degree of fitness for ordinary use.” Mocek v. Alfa Leisure, Inc., 114 Cal. App.

                                  10   4th 402, 406 (2003). It “does not impose a general requirement that goods precisely fulfill the

                                  11   expectation of the buyer. Instead, it provides for a minimum level of quality.” Am. Suzuki Motor

                                  12   Corp. v. Superior Court, 37 Cal. App. 4th 1291, 1296 (1995) (internal quotation marks and
Northern District of California
 United States District Court




                                  13   citation omitted).

                                  14          The Court agrees with other courts in this district that have concluded that the presence of

                                  15   PHOs does not satisfy this standard. As one court explained:

                                  16                  [T]he FDA did not determine that products that contain PHO are
                                                      punfit for human consumption. Instead they provided a three-year
                                  17                  window for further investigation and phasing out. The FDA
                                                      recognized that people would continue to consume products
                                  18                  containing PHO up until the compliance date as companies
                                                      “exhaust[ed] existing product inventories.” Final Determination,
                                  19                  80 Fed. Reg. 34650-01, 34669.
                                  20   Backus v. Biscomerica Corp., No. 16-cv-03916-HSG, 2017 WL 1133406, at *5 (N.D. Cal.

                                  21   Mar. 27, 2017). Similarly, another court concluded:

                                  22                  Backus has not plausibly alleged that the baking mixes were unfit
                                                      for even the most basic degree of ordinary use. While the
                                  23                  Complaint is full of citations to scientific studies discussing the
                                                      dangers of increased ingestion of PHOs, notably absent are any
                                  24                  allegations of the amount of PHOs present in a serving of foods
                                                      made from General Mills baking mixes. See Compl. ¶¶ 1-123.
                                  25                  Although the Court has found Backus’s alleged immediate injuries
                                                      to be sufficient for standing under Article III, where even an
                                  26                  identifiable trifle is sufficient, these allegations do not state a
                                                      plausible claim that the mixes were totally unfit for their intended
                                  27                  use.
                                  28   Backus v. Gen. Mills, Inc., 122 F. Supp. 3d 909, 932 (N.D. Cal. 2015). Other courts have reached
                                                                                        3
                                   1   similar conclusions regarding other food products. E.g., Bohac v. Gen. Mills, Inc., No. 12-cv-

                                   2   05280-WHO, 2014 WL 1266848, at *10 (N.D. Cal. Mar. 26, 2014) (“Bohac does not allege that

                                   3   the products [granola bars allegedly containing genetically modified organisms and other artificial

                                   4   ingredients] lack ‘even the most basic degree of fitness for ordinary use.’ Nor does he allege any

                                   5   facts that the granola bars are not merchantable or fit for consumption; he has not, for example,

                                   6   alleged that the products were not edible or contaminated.” (citation omitted)); Viggiano v.

                                   7   Hansen Nat. Corp., 944 F. Supp. 2d 877, 896 (C.D. Cal. 2013) (“Viggiano does not allege any

                                   8   facts suggesting that the soda [which allegedly contained artificial flavors] is not merchantable or

                                   9   fit for use as a diet soft drink; he has not, for example, alleged that the beverage was not drinkable,

                                  10   that it was contaminated or contained foreign objects, etc.”).

                                  11          As Walker observes in his opposition, one court in this district did find that one plaintiff’s

                                  12   “complaint has plausibly alleged that foods containing artificial trans-fat are not fit for human
Northern District of California
 United States District Court




                                  13   consumption, due to the myriad medical conditions to which they are linked.” Guttmann v. Nissin

                                  14   Foods (U.S.A.) Co., No. C 15-00567 WHA, 2015 WL 4309427, at *5 (N.D. Cal. July 15, 2015).

                                  15   However, the Court does not find that decision persuasive because it appears to be based both on

                                  16   the court’s conclusion that no court had previously addressed the issue – which, as noted above, is

                                  17   no longer the case – and on the defendant’s failure to raise anything other than a standing

                                  18   argument. See id.

                                  19          In addition, as Walker fails to mention, the same court subsequently dismissed the

                                  20   plaintiff’s claim for breach of the implied warranty of merchantability because “even if Guttmann

                                  21   could claim that Nissin’s noodles were unfit for human consumption due to the presence of

                                  22   artificial trans-fat, Guttmann could have easily discovered that defect by reading the ingredients,

                                  23   which undisputedly listed partially-hydrogenated oils.” Guttmann v. Nissin Foods (U.S.A.) Co.,

                                  24   No. C 15-00567 WHA, 2015 WL 4881073, at *2 (N.D. Cal. Aug. 14, 2015) (relying on Cal. Com.

                                  25   Code § 2316(3)(b) (“When the buyer before entering into the contract has examined the goods or

                                  26   the sample or model as fully as he desired or has refused to examine the goods there is no implied

                                  27   warranty with regard to defects which an examination ought in the circumstances to have revealed

                                  28   to him.”)). Similarly, in this case, as demonstrated by Exhibit A to the complaint, the packaging at
                                                                                          4
                                   1   issue lists “partially hydrogenated soybean oil” as an ingredient. ECF No. 1 at 35. Like the

                                   2   plaintiff in Backus v. Biscomerica, Walker “does not suggest that the products did not disclose the

                                   3   presence of PHO on their labels or that Defendant otherwise hid their presence. Plaintiff simply

                                   4   alleges that he ‘is a busy person and cannot reasonably inspect every ingredient of every food that

                                   5   he purchases for himself and others, and he was unaware that [Defendant’s Products] were

                                   6   dangerous when he purchased them.’ Compl. ¶¶ 92-93, 96.” 2017 WL 1133406, at *5. The

                                   7   complaint in this case contains identical allegations. Compare ECF No. 1 ¶¶ 109-10, 113 with

                                   8   Backus v. Biscomerica, No. 16-cv-03916-HSG, ECF No. 1 ¶¶ 92 93, 96. Put simply, the food

                                   9   labeling laws do not contain a “busy person” exception. And Walker has cited no authority to

                                  10   persuade the Court to reach a different result; as in Biscomerica, he “does not provide any

                                  11   authority to support a claim where the consumer is simply too busy to read the ingredients.” 2017

                                  12   WL 1133406, at *5. In fact, Walker’s one-paragraph opposition to the motion to dismiss fails to
Northern District of California
 United States District Court




                                  13   respond at all to Defendants’ arguments concerning section 2316. See ECF No. 21 at 13.

                                  14          For all of the above reasons, Walker fails to state a plausible claim for breach of the

                                  15   implied warranty of merchantability. Because it does not appear that Walker could allege any

                                  16   facts to support his contention that the taco shells at issue lack “even the most basic degree of

                                  17   fitness for ordinary use,” Mocek, 114 Cal. App. 4th at 406, the Court will dismiss this claim

                                  18   without leave to amend. See Backus v. Gen. Mills, 122 F. Supp. 3d at 933; Bohac, 2014 WL

                                  19   1266848, at *13; but see Backus v. Biscomerica, 2017 1133406 (dismissing with leave to amend

                                  20   but noting that “Plaintiff’s entire theory as to each cause of action currently pled is deficient as a

                                  21   matter of law, so Plaintiff must either (1) plead a different and sufficient basis for these claims if

                                  22   he can do so consistent with his obligations under Rule 11; or (2) confirm that he does not wish to

                                  23   amend and request dismissal with prejudice.”).

                                  24          B.      Administrative Feasibility of Identifying Class Members

                                  25          During the time that this case was stayed, the Ninth Circuit decided Briseno v. ConAgra

                                  26   Foods, Inc., in which it explained that “the language of Rule 23 does not impose a freestanding

                                  27   administrative feasibility prerequisite to class certification. Mindful of the Supreme Court’s

                                  28   guidance, we decline to interpose an additional hurdle into the class certification process
                                                                                          5
                                   1   delineated in the enacted Rule.” 844 F.3d 1121, 1126 (9th Cir. 2017). This forecloses

                                   2   Defendants’ argument that Walker’s class claims should be dismissed on grounds that “Plaintiff

                                   3   has not alleged any plausible way to identify who would be in the class.” ECF No. 14-1 at 37.

                                   4          C.      Sanctions

                                   5          Finally, the Court declines Defendants’ request that the Court order Walker to show cause

                                   6   under Federal Rule of Civil Procedure 11(c)(3) as to why he and his attorney should not be

                                   7   sanctioned. Rule 11(c)(3) allows for such orders on a court’s own initiative, not on motion by a

                                   8   party. If Defendants believe that sanctions are warranted under Rule 11, they must follow the

                                   9   procedure for filing a motion for sanctions under Rule 11(c)(2). In addition, orders under Rule

                                  10   11(c)(3) “will ordinarily be issued only in situations that are akin to a contempt of court,” and the

                                  11   Court is not convinced that such circumstances are present here. Fed. R. Civ. P. 11(c) advisory

                                  12   committee’s note to 1993 amendment.
Northern District of California
 United States District Court




                                  13                                             CONCLUSION

                                  14          Defendants’ motion to dismiss is granted in part and denied in part. The motion is granted

                                  15   as to Walker’s breach of the implied warranty of merchantability claim, which is dismissed

                                  16   without leave to amend. It is denied as to Walker’s proposed class claims and Defendants’ request

                                  17   that the Court issue an order to show cause under Federal Rule of Civil Procedure 11(c)(3).

                                  18          The stay on this case is lifted. The parties shall appear for a further case management

                                  19   conference on September 30, 2019, and file a joint case management statement on or before

                                  20   September 23, 2019.

                                  21          IT IS SO ORDERED.

                                  22   Dated: August 20, 2019
                                                                                        ______________________________________
                                  23
                                                                                                      JON S. TIGAR
                                  24                                                            United States District Judge

                                  25

                                  26
                                  27

                                  28
                                                                                         6
